
 
Exhibit 10.6

MUNICIPAL EFFLUENT PURCHASE AND SALE AGREEMENT


This MUNICIPAL EFFLUENT PURCHASE AND SALE AGREEMENT (this “Agreement”) is
entered by and between City of Phoenix (“Phoenix”), City of Mesa, City of Tempe,
City of Scottsdale, and City of Glendale, Arizona municipal corporations
(collectively the “Subregional Operating Group” and hereinafter referred to as
the “SROG Cities” and individually as a “SROG City”); and Arizona Public Service
Company, an Arizona corporation (“APS”), and Salt River Project Agricultural
Improvement and Power District, an Arizona municipal corporation and
agricultural improvement district (“SRP”), acting on behalf of themselves and El
Paso Electric Company, a Texas corporation, Southern California Edison Company,
a California corporation, Public Service Company of New Mexico, a New Mexico
corporation, Southern California Public Power Authority, a California joint
powers authority, and the Los Angeles Department of Water & Power, a municipal
utility (hereinafter collectively referred to as the “Palo Verde Participants”
and individually as a “Palo Verde Participant”).  The SROG Cities and APS and
SRP are sometimes individually referred to in this Agreement as a “Party” and
collectively as the “Parties.”


RECITALS


A.  
WHEREAS, on April 23, 1973, the SROG Cities, along with the Town of Youngtown,
and APS and SRP entered into that certain “Option and Purchase of Effluent
Agreement” referred to as “Agreement No. 13904” under which, among other things,
the municipalities agreed to sell and deliver treated wastewater discharged from
the 91st Avenue wastewater treatment plant (“Effluent”), a municipal wastewater
treatment plant jointly owned by the SROG Cities (the “91st Avenue WWTP”) and
operated and maintained by Phoenix in its own behalf and as administrative agent
for the other SROG Cities, for cooling use at the Palo Verde Nuclear Generating
Station (“PVNGS”) operated and maintained by APS in its own behalf and as
administrative agent for the other Palo Verde Participants;



B.  
WHEREAS, on April 17, 1989, in Arizona Public Service Co. v. Long, 160 Ariz. 429
(1989), the Supreme Court of Arizona held, among other things, that municipal
sewage effluent is neither surface water nor groundwater; it is water that loses
its original character as surface water or groundwater, does not reestablish its
legal character until it is returned to the ground as either surface water or
groundwater, and prior to such return of effluent to the ground as either
surface water or groundwater, the municipalities creating it are free to
contract for the disposition of said effluent;



C.  
WHEREAS, the Effluent purchased and sold in accordance with the terms and
conditions of this Agreement is intended by the Parties to meet the legal
standards set forth in Arizona Public Service Co. v. Long regarding the SROG
Cities’ disposition of effluent;



D.  
WHEREAS, pursuant to the terms of Agreement No. 13904, the SROG Cities are
committed to make available to the Palo Verde Participants up to 105,000
acre-feet of Effluent per year through June 1, 2025, 70,000 acre-feet of
Effluent per year through April 24, 2026, and 35,000 acre-feet of Effluent per
year through November 25, 2027, after which time Agreement No. 13904 would
terminate;



 
 

--------------------------------------------------------------------------------

 
E.  
WHEREAS, on December 11, 2008, APS, acting in its capacity as operating agent of
PVNGS, submitted to the United States Nuclear Regulatory Commission three
operating license renewal applications, which, if granted, will allow each of
the three units at PVNGS to operate for an additional 20 years beyond the
current license termination dates, thereby potentially extending the operating
life of PVNGS through 2047;



F.  
WHEREAS, as a result of these PVNGS operating license extensions, the Palo Verde
Participants desire to secure the right to continue purchasing and receiving
Effluent from the SROG Cities through 2050;



G.  
WHEREAS, the Palo Verde Participants have determined that less than the entire
105,000 acre-foot quantity of Effluent the SROG Cities are committed to provide
each year under Agreement No. 13904 is required to operate PVNGS at full
capacity and, therefore, desire to reduce this quantity by 25,000 acre-feet per
year;



H.  
WHEREAS, the SROG Cities desire to continue selling Effluent for beneficial use
at PVNGS and any other electric generating facilities located within 10 miles of
PVNGS pursuant to the terms and conditions contained in this Agreement;



I.  
WHEREAS, the extended sale and purchase of Effluent through 2050 will ensure the
continued beneficial use of a renewable water source for power generation
purposes while reducing the demand for non-renewable water supplies;



J.  
WHEREAS, this Agreement is intended to replace Agreement No. 13904, which will
be of no further force and effect upon the Effective Date (defined in Section 2,
below) of this Agreement; and



K.  
WHEREAS, APS and SRP are entering into this Agreement on their own behalf and on
behalf of the other Palo Verde Participants pursuant to authorizations conferred
on APS and SRP under that certain Arizona Nuclear Power Project Participation
Agreement effective September 4, 1973, as such agreement is amended from time to
time (the “ANPP Participation Agreement”).



AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, terms, and conditions
contained in this Agreement, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by the Parties, the
Parties agree as follows:


1.  
Ownership Changes.



1.1.  As to the Palo Verde Participants.  Any person, partnership, corporation,
or governmental body or agency (each, a “Person”) engaged in the generation,
transmission, or distribution of energy that, after the Effective Date, becomes
a Participant in PVNGS pursuant to Section 15 of the ANPP Participation
Agreement shall be a Palo Verde Participant under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
1.2.  As to the SROG Cities.  Any municipal corporation that, after the
Effective Date, becomes the holder of an ownership interest in the 91st Avenue
WWTP shall be a SROG City under this Agreement.


2.  
Term and Termination Date.  This Agreement shall become effective on the date on
which this Agreement has been approved by the governing bodies of all of the
Parties and is signed by all of the Parties (the “Effective Date”), and shall
terminate on December 31, 2050, unless extended by mutual agreement of the
Parties pursuant to Section 14, below.



3.  
Effluent Deliveries; Quantity; Relinquishment.



3.1.      Delivery Points.  Throughout the term of this Agreement and in
accordance with Section 3.2, below, Phoenix shall deliver up to 80,000 acre-feet
of Effluent annually (the “Committed Quantity”) to the delivery points (the
“Delivery Points”) interconnecting the 91st Avenue WWTP with the PVNGS water
reclamation supply system pipeline (the “WRSS Pipeline”) for transport to the
PVNGS Water Reclamation Facility (the “PVNGS WRF”), which Delivery Points are
depicted on Exhibit “A” attached to this Agreement.  APS and Phoenix may from
time to time, by mutual written agreement, designate additional points of
delivery for the purpose of delivering Effluent to the WRSS Pipeline.  Upon such
designation, the new point of delivery shall become a Delivery Point under this
Agreement.


3.2.      Monthly Delivery Quantities.


3.2.1.   Subject to Section 3.3, below, throughout the term of this Agreement,
in each of the months from January through April and October through December,
Phoenix shall make available for delivery to PVNGS up to 7,000 acre-feet of
Effluent.


3.2.2.   Subject to Section 3.3, below, throughout the term of this Agreement,
in each of the months from May through September, Phoenix shall make available
for delivery to PVNGS up to 8,000 acre-feet of Effluent.


3.3.  Annual Delivery Quantities.  Subject to Sections 3.5 and 7.2, below,
Phoenix shall not be required to deliver more than the Committed Quantity of
Effluent each calendar year under this Agreement.


3.4.  Relinquishment of Portion of Committed Quantity.


3.4.1.   The Palo Verde Participants may, upon six months’ prior written notice
to Phoenix, which notice shall be given in accordance with the requirements of
Section 28.3, below (the “Relinquishment Notice”), permanently relinquish a
portion of the Committed Quantity.  The Relinquishment Notice shall identify the
quantity of Effluent the Palo Verde Participants desire to relinquish (the
“Relinquished Quantity”) and the date on which the relinquishment shall become
effective (the “Relinquishment Date”).  
 
 
3

--------------------------------------------------------------------------------

 
Unless otherwise agreed to in writing by the SROG Cities, as of the date of the
Relinquishment Notice, neither the Relinquished Quantity nor Relinquishment Date
may be subsequently modified by the Palo Verde Participants, nor may the Palo
Verde Participants rescind the relinquishment described in the Relinquishment
Notice.  Upon the Relinquishment Date, the Relinquished Quantity shall be
deducted from the Committed Quantity in effect as of the date of the
Relinquishment Notice, and the difference shall become the new Committed
Quantity under this Agreement unless and until later modified pursuant to this
Section 3.4.1.


3.4.2.   Unless otherwise agreed to by the Parties, modifications to the
Committed Quantity pursuant to this Section 3.4 shall not affect the monthly
delivery requirements set forth in Section 3.2, above.


3.4.3.   As of the Relinquishment Date, the Relinquished Quantity of Effluent
shall be available for the SROG Cities’ use, sale, or other disposition.


3.5.  Substantial Change in Conditions.  Section 3.4, above, notwithstanding,
and subject to availability as reasonably in good faith determined and
authorized by the SROG Cities, the Palo Verde Participants shall have the right
to the delivery of additional quantities of Effluent for use consistent with the
terms of this Agreement if certain conditions substantially change at PVNGS
resulting in the need for additional Effluent.   The additional quantities of
Effluent resulting from substantially changed conditions pursuant to this
Section 3.5 shall not be greater than 8,000 acre-feet per year during the term
of this Agreement.  The Per Acre-Foot Price (defined in Section 4.2, below) of
any additional Effluent purchased by the Palo Verde Participants pursuant to
this Section 3.5 shall be:


3.5.1.   For calendar years 2010 through 2025, the Per Acre-Foot Price
determined in accordance with Section 4.2.1, below;


3.5.2.   For calendar years 2026 through 2050, the fourth tier Per Acre-Foot
Price determined in accordance with Section 4.2.2, below.


4.  
Price.  In consideration of the sale and delivery of Effluent from the SROG
Cities throughout the term of this Agreement and the other services provided by
the SROG Cities pursuant to this Agreement, the Palo Verde Participants shall
make payments to Phoenix, on behalf of the SROG Cities, in the manner and as
determined pursuant to this Section 4.



4.1.  Water Supply Payments.  The Palo Verde Participants shall pay Phoenix, on
behalf of the SROG Cities, four lump-sum payments of 7.5 million dollars each
(“Water Supply Payments”), which Water Supply Payments shall total 30 million
dollars.  The Palo Verde Participants shall pay the Water Supply Payments in
accordance with the following schedule:


 
4

--------------------------------------------------------------------------------

 
4.1.1.   Within 30 days after the Effective Date, 7.5 million dollars;


4.1.2.   7.5 million dollars by January 31 of each of the years 2011 through
2013;


4.1.3.   Upon the Palo Verde Participants’ full payment of 30 million dollars to
the SROG Cities pursuant to this Section 4.1, no further Water Supply Payments
shall be payable to the SROG Cities  throughout the term of this Agreement.


4.2.  Per Acre-Foot Payments.  In addition to the Water Supply Payments
described in Section 4.1, above, subject to Section 7.2, below, the Palo Verde
Participants shall pay Phoenix, on behalf of the SROG Cities, for each acre-foot
of Effluent actually delivered to the Delivery Points pursuant to this Agreement
(“Delivered Effluent Quantity”), as measured by the Metering Devices (defined in
Section 6, below).  Beginning on the Effective Date, throughout the term of this
Agreement, the Palo Verde Participants shall pay Phoenix, on behalf of the SROG
Cities, for the previous month’s Delivered Effluent Quantity by multiplying the
previous month’s Delivered Effluent Quantity by the applicable per acre-foot
price (the product being the “Monthly Payment Amount”), as determined in
accordance with Sections 4.2.1 and 4.2.2, below (the “Per Acre-Foot Price”).


4.2.1.   Per Acre-Foot Price: 2010 through 2025.  For calendar years 2010
through 2025, the Palo Verde Participants shall pay Phoenix, on behalf of the
SROG Cities, the Per Acre-Foot Prices contained in the following schedule:


Contract Year
Per Acre-Foot
Price
2010
$58.57
2011
$64.71
2012
$71.51
2013
$79.02
2014
$87.31
2015
$96.48
2016
$106.61
2017
$117.81
2018
$130.18
2019
$143.85
2020
$158.95
2021
$175.64
2022
$194.08
2023
$214.46
2024
$236.98
2025
$261.86





 
5

--------------------------------------------------------------------------------

 
4.2.2.   Per Acre-Foot Price: 2026 through 2050.


4.2.2.1.    In calendar years 2026 through 2050, the Palo Verde Participants
shall pay Phoenix, on behalf of the SROG Cities, a Per Acre-Foot Price based on
the following escalating tiered rate structure, which is composed of four price
tiers based on the monthly Delivered Effluent Quantity:


Tier
Delivered Effluent
Quantity
1
0 – 2,000 acre-feet
2
2,001 – 4,000 acre-feet
3
4,001 – 6,000 acre-feet
4
6,001 – 8,000 acre-feet



4.2.2.2.    For each of the years 2026 through 2028, the Per Acre-Foot Prices
applicable to Tiers 1 through 4 shall remain fixed at $198.00, $293.00, $349.00,
and $474.00, respectively.


4.2.2.3.    Starting in 2029 and every year thereafter through 2050, subject to
an annual cap of three percent, the preceding year’s Per Acre-Foot Price
applicable to each tier shall be adjusted based on the simple average of the
following three price indices as determined for that preceding calendar year:
(i) Consumer Price Index – All Urban Consumers, U. S. City Average, Water and
Sewerage Maintenance (not seasonally adjusted) [CUUR0000SEHG01)]; (ii) Consumer
Price Index – All Urban Consumers, U.S. City Average, West Urban (not seasonally
adjusted) [CUUR0400SA0, CUUS0400SA0]; and (iii) Consumer Price Index – All Urban
Consumers, U.S. City Average, Electricity (not seasonally adjusted)
[CUUR0000SEHF01, CUUS0000SEHF01] (the “Indices Basket”).  Should any of the
price indices in the Indices Basket be discontinued, the Parties shall
substitute another such index generally recognized to be authoritative with
respect to the subject matter of the discontinued index and this Agreement.


4.2.3.   Monthly Billings and Payments.  By the fifth business day of each
month, APS shall provide to Phoenix the flow information necessary to calculate
the Monthly Payment Amount, which flow information shall be sent by facsimile or
electronic mail and regular United States Mail.  Using the flow information
provided by APS pursuant to this Section 4.2.3, Phoenix shall invoice APS for
the Monthly Payment Amount by the fifteenth day of the same month in which the
flow information was received from APS; and APS shall pay Phoenix, on behalf of
the SROG Cities, the Monthly Payment Amount by the last day of that same
month.  Provided Phoenix
 
 
6

--------------------------------------------------------------------------------

 
has properly invoiced APS pursuant to this Section 4.2.3, if APS fails to pay
the Monthly Payment Amount by the due date thereof, Phoenix shall notify APS of
such delinquent payment (the “Monthly Payment Delinquency Notice”), and APS
shall pay the entire amount owed to Phoenix within 15 days after receipt of the
Monthly Payment Delinquency Notice.  If APS fails to pay the entire amount owed
to Phoenix within 15 days of receipt of the Monthly Payment Delinquency Notice,
beginning on the date on which the Monthly Payment Amount was originally due,
interest shall accrue on the delinquent amount at a rate of one percent per
month until paid.


5.  
Non-Usage Fees.



5.1.      Calculation of Non-Usage Fee.  Subject to Section 5.3, below,
throughout the term of this Agreement, if APS does not take delivery of the
entire Committed Quantity in a calendar year, in addition to any other payments
owed to the SROG Cities pursuant to Section 4, above, the Palo Verde
Participants shall pay a fee to Phoenix, on behalf of the SROG Cities, based on
the difference between the Committed Quantity and Delivered Effluent Quantity in
such year (the “Non-Usage Fee”).  The Non-Usage Fee shall be calculated in
accordance with the following schedule (see attached Appendix for illustrative
examples of Non-Usage Fee calculations):


5.1.1.   2010 through 2025.  For calendar years 2010 through 2025, the Non-Usage
Fee shall be calculated by subtracting the Delivered Effluent Quantity in the
calendar year (DQ) from the Committed Quantity in that same year (CQ) and
multiplying the difference by 20 percent of the Per Acre-Foot Price (PP)
applicable in that year (as determined in accordance with Section 4.2.1, above);
or [(CQ – DQ) x PP x .20].


5.1.2.   2026 through 2050: Non-Extended Outage Periods.  Subject to Section
5.1.3, below, for calendar years 2026 through 2050, the Non-Usage Fee shall be
calculated by subtracting the Delivered Effluent Quantity in the calendar year
(DQ) from the Committed Quantity in that same year (CQ) and multiplying the
difference by 30 percent of the simple average per acre-foot price applicable in
that year, which average per acre-foot price shall be determined by adding the
Per Acre-Foot Price applicable to each of the four tiers in the relevant year,
(as determined in accordance with Section 4.2.2, above) and dividing the total
by four (“Average Per Acre-Foot Price” or (AP)); or [(CQ – DQ) x AP x .30].


For example, because, in 2026, the Per Acre-Foot Prices for tiers 1 through 4
are set at $198, $293, $349, and $474, respectively, the Average Per Acre-Foot
Price for these four tiers is $328.50.  If 75,000 acre-feet (AF) of water was
delivered to PVNGS in 2026 and the Committed Quantity was 80,000 acre-feet in
that year, assuming there were no Extended Outage Periods (defined in Section
5.1.3.1, below), the Non-
 
 
7

--------------------------------------------------------------------------------

 
Usage Fee payable to the SROG Cities by January 31, 2027 would be $492,750
((80,000 AF – 75,000 AF) x $328.50 x .30).


5.1.3.   2026 through 2050: Extended Outage Periods.  For calendar years 2026
through 2050, in lieu of the formula set forth in Section 5.1.2, above, if any
PVNGS electric generating unit is shut down (“Outage Unit”) for an Extended
Outage Period (defined in Section 5.1.3.1, below), the Non-Usage Fee applicable
to each Outage Unit during the Extended Outage Period only shall be determined
by using the “Representative Usage” (defined in Section 5.1.3.2, below) of such
unit.  The Non-Usage Fee payable for each Outage Unit during the Extended Outage
Period shall be calculated by multiplying the Representative Usage (RU) by 20
percent of the Average Per Acre-Foot Price (AP) applicable in that year; or [RU
x AP x .20].


5.1.3.1.    “Extended Outage Period” shall mean a period of 90 or more
consecutive days over which a PVNGS electric generating unit is shut down.  The
Extended Outage Period shall commence on the day the electric generating unit is
shut down and shall terminate on the day the electric generating unit has
resumed full power generation.  For purposes of this Section 5, “full power”
means operation of a PVNGS electric generating unit at or near maximum
generation with consideration for ambient temperature, regulatory requirements,
and equipment conditions.


5.1.3.2.    “Representative Usage” is an estimate of the quantity of Effluent
the Outage Unit would have used had it not experienced an Extended Outage
Period, and is necessary to calculate the Non-Usage Fee for that Extended Outage
Period. The Representative Usage shall equal the average Effluent usage over the
entirety of the Extended Outage Period of the two remaining PVNGS electric
generating units that operated at full power during such period.  If only one
PVNGS electric generating unit operated at full power during the entirety of the
Extended Outage Period, the Representative Usage shall equal the Effluent usage
of that unit over such period.  If none of the PVNGS electric generating units
operated at full power over the entirety of the Extended Outage Period, the
Representative Usage shall be determined by considering the Effluent usage
during the most recent year in which at least one PVNGS electric generating unit
operated at full power over the same period of time as the Extended Outage
Period.  If during the entirety of such prior time period more than one unit
operated at full power, the average Effluent usage of those units shall be used
to calculate the Representative Usage.


For example, on March 17, 2026, PVNGS Unit 3 shuts down and does not resume full
power generation until June 20, 2026.  In
 
 
8

--------------------------------------------------------------------------------

 
addition, during this time frame, Units 2 and 3 experience short-term outages,
each lasting a few weeks.  Because none of the three PVNGS electric generating
units operated continuously over the entire March 17 through June 20, 2026 time
frame, it is necessary to consider the average Effluent usage for the electric
generating units operating at full power during the entirety of the March 17,
2025 through June 20, 2025 period (or the Effluent usage of one unit if it was
the only unit that operated at full power over the entirety of that period) in
order to determine the Representative Usage.  If such data is not available over
the March 17, 2025 through June 20, 2025 period because all three units
experienced an outage sometime during that period, the March 17, 2024 through
June 20, 2024 period will be considered.  This process will continue until the
Representative Usage for at least one PVNGS unit operating at full power can be
determined.


5.1.3.3.    Flow Measurements during Extended Outage Period.  For purposes of
determining the Representative Usage pursuant to Section 5.1.3.2, above, APS
shall take a totalizer reading off the Metering Devices of Effluent transferred
from the PVNGS reservoirs to the circulating water canals of the PVNGS electric
generating units when the Outage Unit ceases operating at full power, and a
second totalizer reading when the Outage Unit resumes operating at full
power.  The totalizer readings taken during the year used to determine the
Representative Usage shall be used as the basis for calculating the Non-Usage
Fee pursuant to this Section 5.1.3.


5.1.3.4.    Calculation of Non-Usage Fees in Extended Outage Period Years.  In
any year in which Non-Usage Fees are paid pursuant to this Section 5.1.3, the
total quantity of Effluent on which such payment or payments are based shall be
subtracted from the Committed Quantity in that year when determining the
Non-Usage Fee payable pursuant to Section 5.1.2, above.  Thus, the Non-Usage Fee
payable pursuant to Section 5.2, below, shall be calculated by subtracting the
Delivered Effluent Quantity in the relevant calendar year (DQ) and the total
Representative Usage (RU) in that same year from the Committed Quantity in such
year (CQ) and multiplying the difference by 30 percent of the Average Per
Acre-Foot Price (AP) applicable in that year; or [(CQ – DQ – RU) x AP x .30].


For example, on March 17, 2026, PVNGS Unit 3 shuts down and does not resume full
power generation until June 20, 2026; the Representative Usage over the Extended
Outage Period for the Outage Unit was 6,500 acre-feet (AF).  Assuming a
Committed Quantity of 80,000 acre-feet, a Delivered Effluent Quantity of
 
 
9

--------------------------------------------------------------------------------

 
68,500 acre-feet, and an Average Per Acre-Foot Price in 2026 of $328.50, the
total Non-Usage Fees payable to Phoenix by January 31, 2027 would be calculated
as follows:


Extended Outage Period: 6,500 AF x $328.50 x .20 = $427,050  (Section 5.1.3)

Non-Extended Outage Period: (80,000 AF – 68,500 AF – 6,500 AF) x $328.50 x .30 =
$492,750  (Section 5.1.3.4)


Total Non-Usage Fees (2026): $427,050 + $492,750 = $919,800


5.1.3.5.    Extended Outage Periods over Multiple Calendar Years: Existence
Known as of December 31.  In the event an Extended Outage Period extends from
the calendar year for which a Non-Usage Fee is payable into the following
calendar year, and the existence of that Extended Outage Period is known as of
December 31 of the year for which the Non-Usage Fee is payable, the
Representative Usage shall be treated as follows:  The Representative Usage
based on that portion of the Extended Outage Period extending from the date on
which the Extended Outage Period commenced through December 31 of that same year
shall be used to calculate the Non-Usage Fee payable for that
year.  Additionally, the Representative Usage based on that portion of any
Extended Outage Period extending from January 1 of any subsequent year through
the earlier of the date on which the Extended Outage Period terminates, or
December 31 of that year, shall be included in the calculation of the Non-Usage
Fee payable for such year.


5.1.3.6.    Extended Outage Periods over Multiple Calendar Years: Existence
Unknown as of December 31.  In the event an Extended Outage Period extends from
the calendar year for which a Non-Usage Fee is payable into the following
calendar year, but the existence of that Extended Outage Period was not known as
of December 31 of the year for which the Non-Usage Fee is payable and did not
become known until the following year, 10 percent of that portion of the
Non-Usage Fee paid for such year, which is attributable to that part of the
Extended Outage Period that occurred between the date on which the Extended
Outage Period commenced through December 31 of that same year (which portion of
the Non-Usage Fee would have been paid pursuant to Section 5.1.2, above) shall
be credited against the Non-Usage Fee payable for the following year and, to the
extent the credit is not depleted, the remainder will be credited against the
Non-Usage Fee payable in any  subsequent years until depleted.  That portion of
the Non-Usage Fee for any
 
 
10

--------------------------------------------------------------------------------

 
part of the Extended Outage Period extending from January 1 of the year
immediately following the year in which the Extended Outage Period commenced
shall be determined in accordance with Section 5.1.3.5, above.


5.1.3.7.    Extended Outage Periods over Multiple Calendar Years: Applicable Per
Acre-Foot Price.  In any year in which an Extended Outage Period extends over
multiple calendar years pursuant to Sections 5.1.3.5 and 5.1.3.6, above, the
Average Per Acre-Foot Price used to calculate the Non-Usage Fee in accordance
with this Section 5.1.3 shall be determined with reference to the Per Acre-Foot
Price applicable in the calendar year in which that portion of the Extended
Outage Period actually occurred.


5.2.     Payment of Non-Usage Fees.  By the tenth day of each January, APS shall
provide to Phoenix the Representative Usage, along with the totalizer readings
and calculations used to determine the Representative Usage, which totalizer
readings and calculations shall be sent by facsimile or electronic mail and
regular United States Mail.  By the twentieth day of each January, Phoenix shall
invoice APS for the Non-Usage Fee calculated pursuant to Section 5.1, above; and
APS shall pay Phoenix, on behalf of the SROG Cities, the entire Non-Usage Fee by
January 31 of that same year.  Provided Phoenix has properly invoiced APS
pursuant to this Section 5.2, if APS fails to pay the Non-Usage Fee by the due
date thereof, Phoenix shall notify APS of such delinquent payment (the
“Non-Usage Fee Delinquency Notice”), and APS shall pay the entire amount owed to
Phoenix within 15 days after receipt of the Non-Usage Fee Delinquency
Notice.  If APS fails to pay the entire amount owed to Phoenix within 15 days of
receipt of the Non-Usage Fee Delinquency Notice, beginning on the date on which
the Non-Usage Fee was originally due, interest shall accrue on the delinquent
amount at a rate of one percent per month until paid.
 
 
5.3.      No Non-Usage Fee Payable upon Occurrence of Certain Events.   To the
extent an event that may significantly impair Phoenix’s ability to comply with
the SROG Cities’ obligations under this Agreement (as described in Section 9.2,
below) results in a decrease in the quantity of Effluent the Palo Verde
Participants would have otherwise taken under this Agreement, no Non-Usage Fee
shall apply to such quantity.


6.  
Metering Devices.  Metering devices installed by APS (“Metering Devices”) shall
be used to measure the quantity of Effluent delivered to the Delivery Points and
to measure Effluent flows for purposes of calculating the Representative
Usage.  Title to the Metering Devices shall be vested in the Palo Verde
Participants.  The Metering Devices shall be the basis for determining the
Delivered Effluent Quantity.  The Metering Devices shall be of a design and type
acceptable to Phoenix and APS.  The Palo Verde Participants shall bear the cost
of the Metering Devices and the cost to install, operate, maintain, repair,
replace, and calibrate the Metering Devices.  APS shall calibrate the

 
 
 
11

--------------------------------------------------------------------------------

 

  Metering Devices no less frequently than once every six months.  The SROG
Cities may request in writing additional calibrations of the Metering Devices by
an independent third party; provided that the cost incurred by the Palo Verde
Participants for each additional calibration shall be reimbursed by the SROG
Cities unless any such additional calibration reveals that the inaccuracy of the
Metering Devices is greater than plus or minus two percent, in which case the
cost of such additional calibration shall be borne by the Palo Verde
Participants.

 
7.  
Effluent Quality.



7.1.      Minimum Quality Standards.  At all times throughout the term of this
Agreement, the quality of Effluent delivered by Phoenix to the Delivery Points
shall (i) be of equal or better quality as the Effluent discharged from the 91st
Avenue WWTP to the Tres Rios constructed wetlands project; and (ii) meet or
exceed the 91st Avenue WWTP’s applicable federal and state discharge permit
limits, including any amendments or replacements thereof as may be made from
time to time.


7.2.      Additional Effluent for Failure to Meet Minimum Quality
Standards.  Throughout the term of this Agreement, if, in any calendar year, the
quality of Effluent delivered by Phoenix does not meet the minimum quality
standards set forth in Section 7.1, above, and, as a result of such failure,
cooling water usage at PVNGS is increased above 75,000 acre-feet per year based
on an analysis of past blowdown rates to the PVNGS evaporation ponds, upon
request by APS, Phoenix shall provide any additional Effluent required at no
charge to the Palo Verde Participants up to, but not exceeding, 10 percent of
the Committed Quantity for that calendar year.  The additional quantity of
Effluent required by this Section 7.2 shall be independent of and in addition to
any additional quantities of Effluent delivered to PVNGS pursuant to Section
3.5, above.  Any additional Effluent provided pursuant to this Section 7.2 shall
not be a part of the Committed Quantity.


7.3.      Discharge of TDS Concentrate Prohibited.  The SROG Cities shall not
discharge any total-dissolved-solids concentrate at any point downstream of the
91st Avenue WWTP headworks, including, without limitation, the Delivery
Points.  By way of example, but not limitation, the SROG Cities shall not
discharge reverse osmosis concentrate streams at such points.


8.  
Operation and Maintenance.



8.1.      SROG Cities.  Phoenix shall operate, maintain, repair, and replace, at
the SROG Cities’ expense, the 91st Avenue WWTP as is necessary to enable the
SROG Cities to carry out their obligations pursuant to Sections 3 and 7, above.


8.2.      Palo Verde Participants.  APS shall operate, maintain, repair, and
replace, at the Palo Verde Participants’ expense, all facilities, structures,
and equipment owned,  leased, or operated by the Palo Verde Participants,
wherever located, used or useful for the receipt, treatment, storage,
transportation, and use of Effluent,
 
 
12

--------------------------------------------------------------------------------

 
including, without limitation, all such facilities, structures, and equipment
that may be located on property owned by the SROG Cities or any of them
(“Participants’ Facilities”).  Phoenix and APS may agree by separate agreement
that Phoenix shall operate and maintain certain of Participants’ Facilities or
engage in other activities for the Palo Verde Participants and shall be
compensated therefor.


9.  
Practices and Procedures.



9.1.      APS.


9.1.1.  Throughout the term of this Agreement, by June 30 of each year, APS
shall provide Phoenix with a schedule setting forth the quantities of Effluent
anticipated to be needed during each month of the following year.


9.1.2.   Except in the event of an unplanned, unscheduled outage, APS shall give
Phoenix 30 days’ written notice in advance of any outage event.  This notice
shall include the date of the shutdown and the estimated duration of the outage.


9.1.3.   If an unplanned, unscheduled outage or any other event results in a
“Substantial Decrease” (defined below) in the quantity of Effluent required by
PVNGS, APS shall notify Phoenix of the decreased Effluent quantity requirements
as soon as reasonably practicable.  “Substantial Decrease” shall mean a decrease
in flow requirements of greater than 2,000 gallons per minute over a six-hour
period.  By way of example, but not limitation, “an unplanned, unscheduled
outage or any other event” resulting in a Substantial Decrease in the quantity
of Effluent required by PVNGS might include a short-notice outage of an electric
generating unit, a power failure at the Hassayampa pump station, or equipment
failure at the PVNGS WRF.  APS shall use its best efforts to minimize the
duration of any unplanned, unscheduled outage or any other events that result in
a Substantial Decrease in the quantity of Effluent required by PVNGS under this
Agreement.  The notice required by this Section 9.1.3 shall include information
detailing the reason for the decreased flow requirement and when the event
giving rise to the decreased flow requirement first occurred, the expected
duration of the decreased flow requirement, and on what date a return to full
operating capacity is expected.


9.2.      Phoenix.  As soon as reasonably practicable, Phoenix shall notify APS
of any event that may significantly impair Phoenix’s ability to comply with the
SROG Cities’ obligations under this Agreement, including, without limitation,
the requirements of Section 3, above, regarding quantity and the requirements of
Section 7, above, regarding quality.  By way of example, but not limitation, an
“event that may significantly impair Phoenix’s ability to comply with the SROG
Cities’ obligations under this Agreement” might include the loss or impairment
of portions of the 91st Avenue WWTP’s wastewater collection system, including,
 
 
13

--------------------------------------------------------------------------------

 
without limitation, interceptors, or operational anomalies at the 91st Avenue
WWTP that have the potential to significantly change the quantity or quality of
the Effluent delivered to the Palo Verde Participants.  Phoenix shall use its
best efforts to minimize the duration of any events that may significantly
impair Phoenix’s ability to comply with the SROG Cities’ obligations under this
Agreement.  The notice required by this Section 9.2 shall include information
detailing the cause of the event that significantly impairs Phoenix’s ability to
comply with the SROG Cities’ obligations under this Agreement and when the event
first occurred, the expected duration of such event, and by what date a return
to normal operations is expected.
 
9.3.      Contact by Third Parties.  The SROG Cities shall not command,
authorize, direct, or instruct their agents, consultants, or contractors to
contact PVNGS, including the PVNGS WRF, without the prior consent of APS.


10.  
New Treatment Plants.  The SROG Cities shall install, operate, and maintain any
new wastewater treatment plants and water reclamation plants constructed at any
location other than the site of the 91st Avenue WWTP in such manner that the
installation, operation, and maintenance of such new plant will not impair the
ability of the SROG Cities to deliver Effluent pursuant to this Agreement.



11.  
PVNGS Priority.  The Palo Verde Participants’ right to the delivery of Effluent
from the SROG Cities pursuant to this Agreement shall have priority over any
other use or sale of Effluent from the 91st Avenue WWTP (“PVNGS Priority”),
other than preexisting commitments to Buckeye Irrigation Company (30,000
acre-feet), the Arizona Game & Fish Department (7,300 acre-feet), the United
States Water Conservation Lab (1,200 acre-feet), and each of their
successors-in-interest (collectively, “Preexisting Users”), and only up to the
respective quantities provided herein.  Any use of the Committed Quantity by the
SROG Cities or any of them and by others claiming by, through, or under the SROG
Cities or any of them (other than the Preexisting Users) shall be subordinated
to the rights of the Palo Verde Participants pursuant to this Agreement.



12.  
Location of Use.  Delivered Effluent may be used by the Palo Verde Participants
at PVNGS and any other electric generating facilities located within 10 miles of
PVNGS.  In addition, Effluent discharged from the WRSS Pipeline for purposes of
maintaining and repairing the WRSS Pipeline may be used on agricultural lands
adjacent to the WRSS Pipeline and/or within the service area of an irrigation or
water conservation district formed pursuant to A.R.S. § 48-2901 et seq., as
amended.



13.  
Use of Effluent.  Except as required for maintenance and repair activities on
the WRSS Pipeline, Effluent made available to the Palo Verde Participants
pursuant to this Agreement shall not be directly or indirectly utilized other
than for the purposes stated in this Agreement without prior written consent of
the SROG Cities.



14.  
Option to Extend and True-Up Payment.  In 2035, the Parties shall begin meeting
to discuss a potential new agreement for the purchase and sale of Effluent or an
extension of this Agreement for an additional 20 years through 2070 with no
changes in PVNGS

 


 
14

--------------------------------------------------------------------------------

 
 

  Priority.  The price terms of such new agreement or extended Agreement, which
extended Agreement would be applicable for the years 2051 through 2070 only,
will be negotiated at that time.  If the Parties successfully negotiate a new
agreement or an extension of this Agreement, and upon full execution of such new
agreement or extended Agreement and approval by the governing bodies of all of
the Parties, the Palo Verde Participants shall pay Phoenix, on behalf of the
SROG Cities, a lump-sum true-up payment (“True-Up Payment”) if the annual price
adjustment cap of three percent is exceeded during the 2029 through 2035
period.  The True-Up Payment shall be based on the actual rate of inflation
(based on the Indices Basket) during each year that the three-percent cap was
exceeded; provided, however, the total overall price adjustment, including the
True-Up Payment, in each year of the 2029 through 2035 period shall not exceed
four percent.  If the Parties are unable to mutually agree on the terms of a new
agreement or an extension of this Agreement, or if such new agreement or
extended Agreement is not approved by all of the Parties’ governing bodies, the
Palo Verde Participants shall not be obligated to pay a True-Up Payment.

 
15.  
Notice of Unit Shutdown.  Subject to Section 27.2, below, in the event the Palo
Verde Participants intend to take out of service and permanently retire from use
as a source of electric generation a PVNGS electric generating unit, the Palo
Verde Participants shall provide Phoenix with at least 24 months’ written notice
of the date on which the unit will be shut down.



16.  
No Waiver of Water Rights.  Nothing in this Agreement shall constitute a waiver,
relinquishment, abandonment, or forfeiture of any water rights of any of the
Parties.



17.  
Easements and Rights-of-Way.  Phoenix, without cost to the Palo Verde
Participants, shall grant easements, rights-of-way, leases, and licenses to the
Palo Verde Participants for all Participants’ Facilities as may be located at
the site of the 9lst Avenue WWTP.  It shall be the responsibility of Phoenix and
APS to agree upon the scope and description of such easements, rights-of-way,
leases, and licenses.



18.  
Pledge, Transfer, and Assignment of Palo Verde Participants Interest.



18.1.    The Palo Verde Participants shall have the right at any time and from
time to time to mortgage, create, or provide for a security interest in or
convey in trust all or part of their respective interests in this Agreement and
in any property installed or maintained subject to this Agreement, including,
without limitation, Participants’ Facilities, to a trustee or trustees under
deeds, mortgages, or indentures or to a secured party or parties under a
security agreement as security for present or future successors or assigns
thereof, without need for the prior written consent of any other Palo Verde
Participant or the SROG Cities and without such mortgagee, trustee, or secured
party assuming or becoming in any respect obligated to perform any obligations
under this Agreement.


18.2.    Upon 30 days’ advance written notice to the other Palo Verde
Participants and the SROG Cities, any mortgagee, trustee, or secured party under
present or future deeds of trust, mortgages, indentures, or security agreements
of any Palo Verde
 
 
15

--------------------------------------------------------------------------------

 
Participant and any successor or assign thereof, and any receiver, referee, or
trustee in bankruptcy or reorganization of any Palo Verde Participant, and any
successor by action of law or otherwise, and any purchaser, transferee, or
assignee of any thereof may, without need for the prior written consent of any
other Palo Verde Participant or the SROG Cities, succeed to and acquire all the
rights, titles, and interests of such Palo Verde Participant in this Agreement
and in any property installed or maintained subject to this Agreement and may
take over possession of or foreclose upon said rights, titles, and interests of
such Palo Verde Participant.


18.3.    Upon 30 days’ advance written notice to the SROG Cities and other Palo
Verde Participants, each Palo Verde Participant shall have the right to transfer
and assign all or part of its interest in this Agreement to any Person who is or
will become a Palo Verde Participant without the prior written consent of the
SROG Cities or any other Palo Verde Participant.  Upon any such transfer, the
Palo Verde Participant acquiring such interest shall assume all the duties and
obligations related thereto and, with the written consent of the SROG Cities,
which shall not be unreasonably withheld, the Palo Verde Participant
transferring such interest shall be released and discharged therefrom.


18.4.    Except as otherwise provided in Sections 18.1, 18.2, and 18.3, above,
any Person succeeding to the rights, titles, and interests of a Palo Verde
Participant or SROG City shall assume and agree to fully perform and discharge
all of the obligations hereunder of such Palo Verde Participant or SROG City,
and such Person or successor shall notify each of the other Palo Verde
Participants and the SROG Cities in writing of such transfer, assignment, or
merger and shall furnish to each Palo Verde Participant and the SROG Cities
evidence of such transfer, assignment, or merger.


18.5.    Any Palo Verde Participant or SROG City transferring or assigning any
of its rights, titles, or interest in and to this Agreement shall provide 30
days’ advance written notice to each of the other Palo Verde Participants and
SROG Cities.


19.  
Improvements and Additions.  The SROG Cities shall, at their sole expense, take
all reasonably practical actions necessary, including, without limitation,
making improvements, modifications, and additions to the 91st Avenue WWTP, to
ensure compliance with the delivery quantities established in Section 3 and
quality standards set forth in Section 7 hereof.  If the SROG Cities fail,
refuse, or are unable to make required improvements, modifications, and
additions, the Palo Verde Participants shall have the right, with the
concurrence of the SROG Cities, which concurrence shall not unreasonably be
withheld, to install any facilities necessary to provide the treatment of
Effluent required to meet such quality specifications, and payments required to
be made by the Palo Verde Participants pursuant to Section 4, above, shall be
reduced by the amount of all costs reasonably incurred by the Palo Verde
Participants to install, operate, and maintain such facilities, including
reasonable fixed charges and operation and maintenance expenses.





 
16

--------------------------------------------------------------------------------

 
20.  
Permits and Authorizations.



20.1.    Palo Verde Participants.  APS shall be solely responsible for securing
and maintaining in force and effect any and all permits and authorizations
required by law for the transportation of Effluent from the Delivery Points to
PVNGS or to any other points and for any uses of the Effluent set forth in this
Agreement.  APS shall use the Effluent in accordance with all applicable laws
and regulations.


20.2.    SROG Cities.  The SROG Cities shall be solely responsible for securing
and maintaining in force and effect any and all permits and authorizations
required by law for the delivery of Effluent to the Palo Verde Participants at
the Delivery Points and for the discharge into any watercourse or other disposal
of Effluent that is not delivered to and accepted by the Palo Verde Participants
pursuant to this Agreement.  The SROG Cities shall deliver the Effluent to the
Palo Verde Participants in accordance with all applicable laws and regulations.


20.3.    Section 27.2, below, notwithstanding, if any laws or regulations
governing the delivery or use of Effluent as contemplated under this Agreement
are promulgated in the future so as to make it impossible or infeasible to
deliver and use the Effluent as specified hereunder, the Parties shall meet to
discuss in good faith how the purposes of this Agreement and intent of the
Parties may be effectuated in accordance with such newly promulgated laws or
regulations.


21.  
Destruction, Damage, or Condemnation.



21.1.    If all, or any part, of the 91st Avenue WWTP is destroyed, damaged, or
condemned, the SROG Cities shall restore or reconstruct the 91st Avenue WWTP in
such a manner as to permit the SROG Cities to deliver Effluent to the Palo Verde
Participants pursuant to this Agreement; or in the event substitute wastewater
treatment facilities are constructed at a new location other than the site of
the 91st Avenue WWTP, in lieu of restoration or reconstruction of the 91st
Avenue WWTP, the SROG Cities shall sell and deliver the same rights to the
treated wastewater from such substitute facilities on the same terms and
conditions as apply to the sale and delivery of Effluent from the 91st Avenue
WWTP pursuant to this Agreement.  If the SROG Cities make changes to the 91st
Avenue WWTP or construct substitute wastewater treatment facilities at a new
location pursuant to this Section 21.1, the SROG Cities shall, at their sole
expense, design, construct, and install all infrastructure necessary to deliver
the Effluent pursuant to this Agreement.


21.2.    If all or a portion of the Participants’ Facilities are destroyed or
condemned, the Palo Verde Participants shall repair, restore, or reconstruct the
Participants’ Facilities in a manner to permit the Palo Verde Participants to
receive and transport Effluent pursuant to this Agreement.


 
17

--------------------------------------------------------------------------------

 
 
22.  
Taxes.



22.1.    If any general and/or special city, county, state, or other real
property taxes, or any other typical taxes or imposts are properly assessed or
levied against the Participants’ Facilities, the Palo Verde Participants shall
pay all such taxes prior to delinquency.


22.2.    If any general and/or special county, state, or federal (but not city)
taxes are properly assessed or levied against the purchase or use of Effluent
pursuant to this Agreement, the Palo Verde Participants shall pay all such taxes
prior to delinquency.


22.3.    The SROG Cities or any of them shall not require the Palo Verde
Participants to pay a tax resulting from the sale of Effluent by the SROG Cities
or impose any assessment on the Participants’ Facilities.  If, contrary to this
Section 22.3, the SROG Cities or any of them imposes an assessment or levies a
tax on the Participants’ Facilities that has the effect of raising the price of
Effluent under this Agreement, the price of Effluent shall be decreased by the
amount of such tax or assessment.


22.4.    If any general and/or special city, county, state, or other real
property taxes, or any other type of taxes or imposts are assessed or levied
against the 91st Ave WWTP, the SROG Cities shall pay all such taxes prior to
delinquency.


22.5.    Nothing contained in this Section 22 shall be construed as a
recognition or admission by the SROG Cities or the Palo Verde Participants of
the validity of any particular tax or assessment.


23.  
Liability, Indemnification, and Insurance.



23.1.    Liability of SROG Cities.  Except for the negligence or willful
misconduct of the Palo Verde Participants, their officers, directors, employees,
and agents, the SROG Cities shall be liable insofar as the Palo Verde
Participants are concerned for any physical damage to property and death of, and
personal injury to, anyone arising out of the ownership, use, occupancy,
operation, maintenance, repair, replacement, and reconstruction of the 9lst
Avenue WWTP; and the SROG Cities hereby indemnify and hold the Palo Verde
Participants harmless for, from, and against any cost, expense, claim, or loss
from such damage or injury.


23.2.    Liability of Palo Verde Participants.  Except for the negligence or
willful misconduct of the SROG Cities, their officers, councilmembers, managers,
employees, or agents, the Palo Verde Participants shall be liable insofar as the
SROG Cities are concerned for any physical damage to property and death of, and
personal injury to, anyone arising out of the Palo Verde Participants’
ownership, use, occupancy, operation, maintenance, repair, replacement, and
reconstruction of the Participants’ Facilities; and the Palo Verde Participants
hereby indemnify
 
 
18

--------------------------------------------------------------------------------

 
and hold the SROG Cities harmless for, from, and against any cost, expense,
claim, or loss from such damage or injury.


23.3.    Indemnification for Use of Delivered Effluent.  The Palo Verde
Participants shall indemnify the SROG Cities for, from, and against any claim
resulting from the control, transmission, use, or disposal of Effluent by the
Palo Verde Participants after delivery thereof by the SROG Cities to the
Delivery Points, except to the extent such claim is the result of the SROG
Cities’ failure to comply with the quality standards set forth in Section 7.1,
above.


23.4.    Insurance.  The SROG Cities and the Palo Verde Participants shall
procure and maintain insurance against physical damage to property and death of,
and personal injury to, persons of the kind and with coverages normally carried
by entities operating properties similar to the 91st Avenue WWTP and the
Participants’ Facilities.  Nothing contained in this Section 23.4 shall prohibit
the SROG Cities and the Palo Verde Participants from adopting a self-insurance
program of a type and kind being utilized by entities operating properties
similar to the 91st Avenue WWTP and the Participants’ Facilities.  Upon request,
the SROG Cities and the Palo Verde Participants shall furnish the others with
certifications of insurance demonstrating compliance with this Section 23.4.


24.  
Cooperation of the Parties.



24.1.    Each of the SROG Cities and the Palo Verde Participants shall fully
cooperate with and assist one another in securing and maintaining in force any
and all licenses, permits, authorizations, approvals, and consents required in
accordance with this Agreement or by local, state, or federal laws and
regulations and shall render such assistance to the other Parties as it or they
may reasonably request.


24.2.    Each of the SROG Cities and the Palo Verde Participants shall fully
cooperate with and assist one another in any and all judicial and administrative
proceedings required in or related to the performance of this Agreement.


24.3.    Each of the SROG Cities and the Palo Verde Participants shall make,
execute, and deliver all documents and instruments necessary or useful to the
implementation and performance of this Agreement.


24.4.    In the event any proceeding at law or equity is instituted involving
the authority and power of any of the SROG Cities and/or the Palo Verde
Participants to make, execute, and deliver this Agreement and/or to perform its
terms, covenants, and conditions, or is relating to the rights, title, and
interest of any of the SROG Cities or the Palo Verde Participants in and to
Effluent, then the SROG Cities and the Palo Verde Participants shall jointly and
cooperatively defend the validity of this Agreement and the use of Effluent
intended hereunder.
 
 
19

--------------------------------------------------------------------------------

 


25.  
Interruption of Delivery of Effluent.



25.1.    Subject to Section 25.2 below, the SROG Cities shall have the right to
refuse to deliver Effluent under the terms of this Agreement when all of the
following have occurred: (i) there exists in the SROG Cities a critical need for
water to be used for domestic purposes; (ii) subject to Section 11, above, all
other reasonable sources of water in excess of the Committed Quantity have been
exhausted; (iii) reasonable steps have been taken by the SROG Cities to conserve
their municipal water supplies; and (iv) the SROG Cities have given the Palo
Verde Participants reasonable notice of the critical need in accordance with the
requirements of Section 28.3, below.  When the critical need expires, or when
other reasonable sources of water become available, the SROG Cities may no
longer refuse to deliver Effluent pursuant to this Agreement.  The SROG Cities
shall use their best efforts to resume deliveries of Effluent pursuant to this
Agreement at the earliest practicable time if such deliveries are interrupted
pursuant to this Section 25.


25.2.    Prior to designating the existence of a critical need and temporarily
discontinuing Effluent deliveries to the Palo Verde Participants pursuant to
Section 25.1, above, the SROG Cities shall consider the critical need for energy
to support the Parties’ respective customer bases by expressly acknowledging the
symbiotic relationship between water and energy in the desert state of Arizona
and the interdependency of these two vital resources by taking into account the
mutual critical need each Party has for the other’s product.


26.  
Dispute Resolution; Default and Termination.



26.1.    In the event of a dispute arising out of or relating to this Agreement,
the Parties shall attempt in good faith to resolve such dispute promptly by
negotiation between representatives having authority to settle the
controversy.  All reasonable requests for information made by one Party to the
other shall be honored.


26.2.    The Parties shall pay all monies and carry out all other performances,
duties, and obligations agreed to be paid and/or performed by them pursuant to
the terms and conditions set forth and contained in this Agreement.  A default
by a Party in its covenants and obligations shall be an act of default under
this Agreement (“Default”).


26.3.    In the event of a Default by a Party, within 30 days following the
giving of written notice of such Default by the non-defaulting Party, the
defaulting Party shall remedy such Default either by advancing the necessary
funds and/or rendering the necessary performance, as the context so
requires.  The notice required by this Section 26.3 shall clearly identify the
specific nature of the Default and the steps required to cure the same.


26.4.    In the event that a Party disputes an asserted Default, such Party
shall pay the disputed payment or perform the disputed obligation, but may do so
under protest, which protest shall be in writing, shall accompany the disputed
payment or
 
 
20

--------------------------------------------------------------------------------

 
precede the performance of the disputed obligation, and shall specify the
reasons upon which the protest is based.  Payments not made under protest shall
be deemed to be correct.


26.5.    In the event of a Default by a Party in the payment or performance of
any obligation under this Agreement, which continues for a period of 60 days or
more without having been cured by the defaulting Party, or without the
defaulting Party having commenced or continued action in good faith to cure such
Default, then, at any time thereafter and while said Default is continuing, the
non-defaulting Party at its option may, by written notice to the defaulting
Party, terminate this Agreement.


26.6.    If this Agreement is terminated for any reason, Phoenix shall have the
immediate right of re-entry of any easement or leasehold granted to the Palo
Verde Participants pursuant to Section 17, above.  APS shall, as soon as
reasonably practicable or within such other time frame as the Parties may agree,
remove all facilities owned by the Palo Verde Participants located on property
owned by the SROG Cities or any of them.  All facilities not removed from such
property within such time frame shall become the property of the owner of such
real property.


27.  
Performance and Uncontrollable Circumstance.



27.1.    Performance.  All terms, covenants, and conditions to be performed by
the Parties under this Agreement shall be performed at the sole expense of the
Party so obligated, and if another Party pays any sum of money or does any act
that requires the payment of money, by reason of the failure, neglect, or
refusal of the obligated Party to perform such term, covenant, or condition, the
sum of money so paid by the other Party shall immediately be payable to the
non-obligated Party by the Party obligated to perform.


27.2.    Uncontrollable Circumstance.  A Party shall not be considered to be in
Default in the performance of any of the obligations under this Agreement (other
than obligations of a Party to pay costs and expenses) if failure of performance
is due to an Uncontrollable Circumstance.  The term “Uncontrollable
Circumstance” means any act, event, or condition that is caused by or due to
circumstances beyond the reasonable control of the Party relying thereon as
justification for not performing an obligation or complying with any condition
required of such Party under this Agreement and that materially interferes with
such Party’s obligations under this Agreement (other than payment obligations)
to the extent that such act, event, or condition is not the result of the
willful or negligent act, error or omission, failure to exercise reasonable
diligence, or breach of this Agreement on the part of such Party.  By way of
example, but not limitation, each of the following shall constitute an
Uncontrollable Circumstance: failure of facilities, flood, earthquake, tornado,
storm, fire, lightning, epidemic, war, riot, civil disturbance or disobedience,
labor dispute, action or non-action by or failure to obtain the necessary
authorizations or approvals from any governmental agency
 
 
21

--------------------------------------------------------------------------------

 
or authority or the electorate, labor or material shortage, sabotage, restraint
by court order, law, regulation, or public authority, and the forced shutdown of
PVNGS or the 91st Avenue WWTP by a governmental body, which by exercise of due
diligence and foresight such Party could not reasonably have been expected to
avoid and which, by exercise of due diligence it is unable to overcome.  Nothing
contained in this Section 28.2 shall be construed so as to require a Party to
settle any strike or labor dispute in which it may be involved.  A Party
rendered unable to fulfill any obligation by reason of an Uncontrollable
Circumstance shall, as soon as reasonably practicable, notify the others of the
event giving rise to such Uncontrollable Circumstance, and exercise due
diligence to remove such inability with all reasonable dispatch.


28.  
General Provisions.



28.1.    Incorporation of Recitals and Exhibit.  The Recitals set forth in
Paragraphs A through K, above, and Exhibit “A” attached to this Agreement (but
not the attached Appendix) are incorporated here by this reference as if fully
set forth in this Agreement, and are acknowledged and agreed to by the Parties.


28.2.    Case; Section Headings.  The use of the singular or plural number shall
be deemed to include the other uses whenever the context so requires.  The
section headings used in this Agreement are for convenience and reference only
and do not define, limit, or describe the scope or intent of any provision of
this Agreement.


28.3.    Notices.  Notices shall be in writing and shall be given by: (a)
personal delivery; (b) national overnight delivery service; or (c) United States
Mail, certified mail, return receipt requested, postage prepaid.  Notices shall
be delivered or addressed to the addresses set forth below or at such other
address as APS or Phoenix may designate in writing.  The date a notice shall be
deemed to have been given, received, and become effective shall be: (i) the date
on which the notice is delivered or refused, if notice is given by personal
delivery or delivery by a national overnight delivery service; or (ii) three
days following the date of deposit in the mail, if the notice is sent by
certified United States Mail, return receipt requested and postage prepaid.  No
notice shall be deemed effective unless sent in one of the manners described
above.


To Phoenix:              Director of Water Services
City of Phoenix
200 West Washington Street
Phoenix, Arizona 85003


To PVNGS:               Palo Verde Nuclear Generating Station
Att’n: Water Reclamation Facility Manager
5801 South Wintersburg Road, M.S. 6215
Tonopah, Arizona 85354-7529


 
22

--------------------------------------------------------------------------------

 
with a copy to APS:                            Arizona Public Service Company
Att’n: Water Resources Manager
P.O. Box 52034, M.S. 9724
Phoenix, Arizona 85072-2034


 
Any Party referenced in this Section 28.3 may change the address or addressee to
which notices are to be sent by giving notice of such change of address or
addressee in conformity with the provisions of this Section 28.3.



28.4.    Remedies Cumulative.  The remedies provided for in this Agreement shall
be cumulative.  All remedies available under this Agreement shall be in addition
to any and all remedies at law or in equity.


28.5.    Successors and Assigns.  The terms, covenants, and conditions of this
Agreement shall be binding upon, and inure to the benefit of and shall apply to
the respective transferees, successors, and assigns of the transferring Party.


28.6.    Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Arizona.


28.7.    Entire Agreement.  The Parties expressly acknowledge that they have
read this Agreement and understand all of its terms, covenants, and conditions,
and that this Agreement constitutes the entire agreement with respect to any
matters referred to in this Agreement.  This Agreement supersedes any and all
other understandings, agreements, correspondence, or communications between the
Parties with respect to the matters embodied in this Agreement, including
Agreement No. 13904, which shall be of no further force and effect.


28.8.    Modification. No changes, alterations, or modifications to this
Agreement shall be effective unless in writing and signed by an authorized
representative of each of the Parties.


28.9.    Waiver.  The failure of a Party to insist, in any one or more
instances, on performance of any of the terms, covenants, or conditions of this
Agreement shall not be construed as a waiver or relinquishment of any rights
granted under this Agreement or of the future performance of any such term,
covenant, or condition, and the obligations of the Parties with respect thereto
shall continue in full force and effect.  No waiver of any provision or
condition of this Agreement by a Party shall be valid unless in writing signed
by such Party.  A waiver by one Party of the performance of any covenant or
condition of another Party shall not invalidate this Agreement, nor shall such
waiver be construed as a waiver of any other covenant or condition.


28.10.   No Party the Drafter.  This Agreement is the product of negotiation
between the Parties, and no Party is deemed the drafter of this Agreement.


 
23

--------------------------------------------------------------------------------

 
28.11.  Conflict of Interest. The provisions of A.R.S. § 38-511 are incorporated
in this Agreement to the extent of their applicability to contracts of the
nature of this Agreement under the laws of the State of Arizona.


28.12.  Counterpart Execution.  This Agreement may be signed in counterparts,
each of which shall be an original and all of which shall constitute one and the
same instrument.  All signatures need not be on the same counterpart.


28.13.  Authorizations.  The signatories to this Agreement represent that they
have been appropriately authorized to enter into this Agreement on behalf of the
Party for which they sign and that no further action or approvals are necessary
before execution of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of
_________________ ____, 2010.
 
 
[Remainder of page intentionally left blank]


 
24

--------------------------------------------------------------------------------

 


CITY OF PHOENIX,
an Arizona municipal corporation




By:           /s/ David Cavazoa                                 
                                                      




Its:             City Manager                                       
                                                                




Attest:


 
          /s/ Mario Paniagua                                      
                                                      
City Clerk




Approved as to Form:




             /s/ Gary Verburg                                         
Acting Phoenix City Attorney




STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On April, 14 2010, before me,      Dawnell M. Navarro      , a Notary Public in
and for the State of Arizona, personally appeared    David Cavazos    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the      City Manager      and _________________ of the CITY OF PHOENIX,
an Arizona municipal corporation, and that they being authorized to do so,
executed the foregoing instrument  for the purposes therein contained by signing
the name of the municipal corporation  by themselves and as such
_________________ and _________________.


WITNESS my hand and official seal.




            /s/ Dawnell M. Navarro                         
                                                     
                                                                 Notary Public
 
My Commission Expires:
                 (SEAL)
        March 30, 2013                                                         


 
25

--------------------------------------------------------------------------------

 


CITY OF MESA,
an Arizona municipal corporation




By:       /s/ Christopher J. Brady                              
                                                      




Its:             City Manager                                          
                                                                




Attest:


 
         /s/ Linda Crocker                                              
                                                     
City Clerk




Approved as to Form:




             /s/ Wilbert J. Taebel                                     

Mesa City Attorney




STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On April, 29 2010, before me,      Ann Webster     , a Notary Public in and for
the State of Arizona, personally appeared     Christopher J. Brady     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the      City Manager      and _________________ of the CITY OF MESA, an
Arizona municipal corporation, and that they being authorized to do so, executed
the foregoing instrument  for the purposes therein contained by signing the name
of the municipal corporation  by themselves and as such      City Manager     
and _________________.


WITNESS my hand and official seal.
 
                 /s/ Ann Webster        
                                                                                
                                                            Notary Public


My Commission Expires:




              May 27,
2010                                                                                       (SEAL)


 
26

--------------------------------------------------------------------------------

 


CITY OF TEMPE,
an Arizona municipal corporation




By:           /s/ Hugh Hallman                            
                                                                




Its:                       Mayor                                   
                                           




Attest:




             /s/ Jan Hort                                          
                                                      
City Clerk


Approved as to Form:




         /s/ Andrew B. Ching                                
Tempe City Attorney




STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On April 26, ___ 2010, before me,      Kay Savard     , a Notary Public in and
for the State of Arizona, personally appeared      Hugh Hallman & Jan Hort     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the      Mayor      and      City Clerk      of the CITY OF TEMPE, an
Arizona municipal corporation, and that they being authorized to do so, executed
the foregoing instrument  for the purposes therein contained by signing the name
of the municipal corporation  by themselves and as such _________________ and
_________________.


WITNESS my hand and official seal.




            /s/ Kay E. Savard     
                                                                                 
                                                         Notary Public


My Commission Expires:




         Aug. 20, 2013                    
                                                                


      (SEAL)


 
27

--------------------------------------------------------------------------------

 


CITY OF SCOTTSDALE,
an Arizona municipal corporation




By:         /s/ W. J. Lane                                      
                                                                




Its:             Mayor                                              
                                                      




Attest:




             /s/ Carolyn Jagger                               
                                                      
City Clerk


Approved as to Form:




           /s/ Steven B. Bennett                             
Scottsdale City Attorney


STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On April, 19 2010, before me,      K. Stevens     , a Notary Public in and for
the State of Arizona, personally appeared     Jim Lane and Carolyn Jagger     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the      Mayor      and      City Clerk      of the CITY OF SCOTTSDALE, an
Arizona municipal corporation, and that they being authorized to do so, executed
the foregoing instrument  for the purposes therein contained by signing the name
of the municipal corporation  by themselves and as such      Mayor     
and     City Clerk     .


WITNESS my hand and official seal.




                            /s/ K. Stevens          
                                                           
                                                             Notary Public


My Commission
Expires:                                                                (SEAL)


 
                    Nov. 28, 2013                             
                                                                


 
28

--------------------------------------------------------------------------------

 


CITY OF GLENDALE,
an Arizona municipal corporation




By:           /a/ Pamela J. Kavanaugh                            
                                                      




Its:             Assistant City Manager                           
                                                      




Attest:




                 /a/ Pamela Hanna                                         
                                                      
City Clerk


Approved as to Form:


 
                 /s/ Craig D.
Tindall                                                                                              
Glendale City Attorney


STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On April, 16 2010, before me,        Summer Steinke      , a Notary Public in
and for the State of Arizona, personally appeared         Pam Kavanaugh       ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the      Assistant City Manager      of the CITY OF GLENDALE, an Arizona
municipal corporation, and that they being authorized to do so, executed the
foregoing instrument  for the purposes therein contained by signing the name of
the municipal corporation  by themselves and as such      Assistant City
Manager     .


WITNESS my hand and official seal.




                     /s/ Summer Steinke                                
                                      
                                                             Notary Public

My Commission
Expires:                                                                                                (SEAL)




                 1/9/2011                          
                                           


 
29

--------------------------------------------------------------------------------

 




ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation










By:           /s/ Randall K. Edington                             
                                                      






Its:             EVP & CNO                                               
                                                      




Attest:




 
              /s/ Diane Wood                                             
                                                      






STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On April, 23 2010, before me,      Barbara J. Dubishar     , a Notary Public in
and for the State of Arizona, personally appeared Randall K. Edington AND Diane
Wood, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the      EVP & CNO    and Associate Secretary of ARIZONA PUBLIC
SERVICE COMPANY, an Arizona corporation, and that they being authorized to do
so, executed the foregoing instrument  for the purposes therein contained by
signing the name of the municipal (BJD) corporation  by themselves and as such
     EVP & CNO      and      Associate Secretary     .


WITNESS my hand and official seal.


 
 
                  /s/ Barbara J. Dubishar                                    
                          Notary Public


My Commission Expires:




 
                December 12, 2010                             
                                           


(SEAL)




 
30

--------------------------------------------------------------------------------

 
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an Arizona
municipal corporation and agricultural improvement district




By:           /s/ John M. Williams, Jr.                              
                                                      






Its:             President                               
                       




Attest and Countersign:




 
                /s/ Terrill A. Lonon                                      
                                                      




Approved as to Form:


 
               /s/ Frederic L. Beeson                     
                                                                    
 

 


STATE OF ARIZONA                        )
)ss.
County of Maricopa                            )


On March, 26, 2010, before me,      Fay A. Wehofer     , a Notary Public in and
for the State of Arizona, personally appeared John M. Williams Jr, and Terrill
A. Lonon, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the      President      and      Secretary      of the SALT
RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an Arizona municipal
corporation and agricultural improvement district, and that they being
authorized to do so, executed the foregoing instrument  for the purposes therein
contained by signing the name of the municipal corporation  by themselves and as
such      President      and      Secretary     .


WITNESS my hand and official seal.


(SEAL)
                           /s/ Fay A. Wehofer                           
                                      
                                                                Notary Public


My Commission Expires:


 
                 11/27/2011                            
                                                      


 
31

--------------------------------------------------------------------------------

 
EXHIBIT “A”


Map of Delivery Points








A map depicting the delivery points interconnecting the 91st Avenue WWTP with
the PVNGS water reclamation supply system pipeline for transport to the PVNGS
Water Reclamation Facility. 


 
 

--------------------------------------------------------------------------------

 


APPENDIX†


Examples of Non-Usage Fee Calculations under
Municipal Effluent Purchase and Sale Agreement




For purposes of this Appendix, a Committed Quantity of 80,000 acre-feet (AF) is
assumed.  In addition, this Appendix assumes the following for the years 2028
and 2029:




2028

Delivered Effluent Quantity: 65,000 AF
Per Acre-Foot Price:
Tier 1 – $198.00
Tier 2 – $293.00
Tier 3 – $349.00
Tier 4 – $474.00
Average Per-Acre-Foot Price: $328.50  [($198.00 + $293.00 + $349.00 + $474.00) ÷
4]


Outage Periods and Effluent Usage


Unit 1 outage: May 1 through August 31 = 123 days
Unit 2 Effluent usage from May 1 through August 31: 8,220 AF
Unit 3 Effluent usage from May 1 through August 31: 8,230 AF


Unit 3 outage: November 16 through December 31 = 45 days (outage ongoing into
2029)
Unit 1 Effluent usage from November 16 through December 31: 2,318 AF
Unit 2 Effluent usage from November 16 through December 31: 2,316 AF




2029


Delivered Effluent Quantity: 72,500 AF
Per Acre-Foot Price:
Tier 1 – $203.94
Tier 2 – $301.79
Tier 3 – $359.47
Tier 4 – $488.22
Average Per-Acre-Foot Price: $338.36  [(203.94 + 301.79 + 359.47 + 488.22) ÷ 4]


Outage Period and Effluent Usage


Unit 3 outage: January 1 through February 28 = 59 days (outage continuing from
2028)
Unit 1 Effluent usage from January 1 through February 28: 3,040 AF
Unit 2 Effluent usage from January 1 through February 28: 3,036 AF
 
 
 
 



--------------------------------------------------------------------------------

 
† This Appendix is for illustrative purposes only and is neither incorporated
into nor made a part of the Municipal Effluent Purchase and Sale
Agreement.  Capitalized terms used in this Appendix shall have the meanings
ascribed to them in the Municipal Effluent Purchase and Sale Agreement.


 
 

--------------------------------------------------------------------------------

 


In 2028, the Unit 1 outage lasted for a total of 123 days.  Therefore, pursuant
to Section 5.1.3.1, it is an Extended Outage Period.  Based on the totalizer
readings taken pursuant to Section 5.1.3.3, pursuant to Section 5.1.3.2, the
Representative Usage for the Unit 1 Extended Outage Period would be calculated
by taking the average Effluent usage of the two remaining PVNGS electric
generating units operating at full power (i.e., Units 2 and 3) over that same
period, or 8,225 AF [(8,220 AF + 8,230 AF) ÷ 2].  In 2028, Unit 3 was also in an
outage that commenced on November 16 and continued through the end of that
year.  However, because only 45 days had passed, the outage was not treated as
an Extended Outage Period and, as a result, the Palo Verde Participants paid the
higher 30 percent Non-Usage Fee on that portion of the outage extending from
November 16 through December 31.


Pursuant to Sections 5.1.3.4 and 5.2, by January 31, 2029, the Palo Verde
Participants would pay Phoenix, on behalf of the SROG Cities, a Non-Usage Fee of
$1,208,058.75 calculated as follows:


Portion of 2028 Non-Usage Fee Payable over Extended Outage Period


$540,382.50  [8,225 AF x $328.50 x .20]


Portion of 2028 Non-Usage Fee Payable over Non-Extended Outage Period


$667,676.25  [(80,000 AF – 65,000 AF – 8,225 AF) x $328.50 x .30]


Total 2028 Non-Usage Fee: $540,382.50 + $667,676.25 = $1,208,058.75
______________________________________________


In 2029, there was only one outage—an outage to Unit 3, which was a continuation
of the outage that commenced on November 16, 2028.  Because the outage lasted
104 days until Unit 3 resumed full power on February 28, 2029, it constituted an
Extended Outage Period.  The Representative Usage for that portion of the Unit 3
Extended Outage Period occurring from January 1, 2029 through February 28, 2029
would be calculated by taking the average Effluent usage of the two remaining
PVNGS electric generating units operating at full power (i.e., Units 1 and 2)
over that same period, or 3,038 AF [(3,040 AF + 3,036 AF) ÷ 2].


Because that portion of the Unit 3 outage extending from November 16 through
December 31, 2028 was not treated as an Extended Outage Period (because the
existence of such Extended Outage Period was unknown as of December 31 of that
year), the Palo Verde Participants paid the higher 30 percent Non-Usage Fee for
that 45-day period.  Therefore, pursuant to Section 5.1.3.6, 10 percent of that
portion of the Non-Usage Fee attributable to that part of the Extended Outage
Period extending from November 16 through December 31, 2028 must be credited
against the Non-Usage Fee payable in 2029.  To determine the amount of the
credit, the Representative Usage for that portion of the Unit 3 Extended Outage
Period occurring from November 16, 2028 through December 31, 2028 must be
calculated by taking the average Effluent usage of the two remaining PVNGS
electric generating units operating at full power (i.e., Units 1 and 2) over
that same period, or 2,317 AF [(2,318 AF + 2,316 AF) ÷ 2].


By January 31, 2030, the Palo Verde Participants would pay Phoenix, on behalf of
the SROG Cities, a Non-Usage Fee of $582,402.79 calculated as follows:


Portion of 2029 Non-Usage Fee Payable over Extended Outage Period


$205,587.54  [3,038 AF x $338.36 x .20]


Portion of 2029 Non-Usage Fee Payable over Non-Extended Outage Period


$452,928.70  [(80,000 AF – 72,500 AF – 3,038 AF) x $338.36 x .30]


Credit for that Portion of Extended Outage Period Occurring in 2028


$76,113.45 [2,317 AF x $328.50 x .10]


Total 2029 Non-Usage Fee: $205,587.54 + $452,928.70 – $76,113.45 = $582,402.79


 
 

--------------------------------------------------------------------------------

 

